United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1026
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Arthur Vesey,                          *
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: November 18, 2004
                                Filed: January 21, 2005
                                 ___________

Before WOLLMAN and HEANEY, Circuit Judges, and HOLMES,1 District Judge.
                         ___________

WOLLMAN, Circuit Judge.

       Arthur Vesey appeals from the district court’s2 denial of his motion for new
trial. We affirm.




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
      2
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
                                           I.

       Vesey originally was charged with four counts of distribution of cocaine base,
in violation of 21 U.S.C. § 841(a)(1). After his first trial resulted in a hung jury,
Vesey was retried and was convicted on three counts and acquitted on one count. We
reversed that conviction and remanded for a third trial, holding that Vesey had been
prejudiced by the district court’s denial of a continuance at the second trial. United
States v. Vesey, 330 F.3d 1070 (8th Cir. 2003).

       Following another mistrial, the government tried Vesey for the fourth time on
a single count of distributing more than 5 grams of cocaine base. See 21 U.S.C. §
841(a)(1). At the fourth trial, police informant Susan Zieser-Perkins testified that she
purchased 14 rocks of crack cocaine from Vesey in a controlled drug buy on July 31,
2003, in Bever Park in Cedar Rapids, Iowa. Perkins wore a recording device during
the controlled buy, and the government introduced a tape recording of the alleged
deal to supplement Perkins’s testimony. The government also introduced the
testimony of Wilson Wade, an inmate who claimed that Vesey had admitted to him
that he disposed of both the container in which he transported the drugs to the
controlled buy and the sequentially marked bills that Perkins used to buy the drugs.
In response, Vesey presented various witnesses who claimed that the testimony of
both Perkins and Wade was unreliable. The jury subsequently returned a guilty
verdict.

      Following the verdict, Vesey moved for a new trial on the ground that the
evidence adduced at the fourth trial was insufficient to support the jury’s verdict.

                                          II.

       “The decision to grant or deny a motion for a new trial based upon the weight
of the evidence is within the sound discretion of the trial court.” United States v.
Campos, 306 F.3d 577, 579 (8th Cir. 2002). In making its decision, the district court

                                          -2-
“need not view the evidence in the light most favorable to the government, but may
instead weigh the evidence and evaluate for itself the credibility of the witnesses.”
United States v. Lacey, 219 F.3d 779, 783-84 (8th Cir. 2000). The district court need
not grant a motion for a new trial unless the evidence “weighs heavily enough against
the verdict that a miscarriage of justice may have occurred.” Id. at 783 (citation
omitted). We review the district court’s denial of a motion for a new trial “with great
deference, reversing only if the district court abused its discretion.” United States v.
Leonos-Marquez, 323 F.3d 679, 682 (8th Cir. 2003) (quoting Jones v. TEK Indus.,
319 F.3d 355, 358 (8th Cir. 2003)).

        In order to prove that Vesey distributed cocaine base in violation of 21 U.S.C.
§ 841(a)(1), the government was required to establish that: (1) Vesey distributed
cocaine base on or about July 31, 2003; and (2) he did so knowingly and
intentionally. See United States v. Johnson, 934 F.2d 936, 939 n.5 (8th Cir. 1991)
(elements of distribution of a controlled substance under 21 U.S.C. § 841(a)(1)) . The
government presented a recording of the dialogue between Perkins and Vesey at the
controlled buy. The recording clearly indicates that Vesey gave Perkins what he
believed to be twelve or thirteen individual units of drugs in exchange for cash. After
the deal was concluded, Perkins returned fourteen rocks of crack cocaine to the police
officers with whom she was cooperating. Although neither the sequentially marked
bills that Perkins used to pay for the crack cocaine nor the container in which Vesey
allegedly transported the drugs to the deal was ever retrieved by police, the recording
of the controlled buy and the record as a whole convince us that sufficient evidence
existed to support Vesey’s conviction. See also United States v. Copple, 827 F.2d
1182, 1187 (8th Cir. 1987) (citing United States v. Coronel-Quintana, 752 F.2d 1284,
1292 (8th Cir. 1985)) (government may prove its case through circumstantial
evidence). We are thus satisfied that no miscarriage of justice occurred and that the
district court did not abuse its discretion in denying Vesey’s motion for a new trial.

      The order denying a new trial is affirmed.
                     ______________________________

                                          -3-